DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 31, 2022, has been entered.
Response to Arguments
Applicant’s response to Office action was received on January 31, 2022.
In response to Applicant’s amendment of the claims, the corresponding prior art claim rejections have been correspondingly amended, below in this Office action.
Applicant’s 103 arguments are based on the amendments.  Examiner has been able to address the amendments for some of the claims with new reference Patel, 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 11, 13, and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson, US 20120136593 A1, in view of Berkcan, US 20170085966 A1, in further view of Kiko, US 20090206059 A1, in further view of Patel, US 20130124123 A1.
As per Claim 1, Donaldson discloses:
- an electronic measuring and allocation system for a distributed water infrastructure containing a plurality of differing appliances (paragraphs [0028]-[0029] (measures water usage data for water-using appliances; determines which appliances are in use; the system allocates water to the appliances); paragraph [0032] (computer); paragraph [0038] (identifies operation of a water-using appliance); paragraph [0120] (measures water));
- at least one processor configured to:  receive for at least one measuring point upstream of the plurality of differing appliances, data indicative of water flow over time within the distributed water infrastructure, wherein each appliance of the plurality of differing appliances is configured to use water under one or more different modes of water use (paragraph [0025] (“More advantageously, the step of identifying the electrical appliance comprises comparing the real power values and the corresponding reactive power values of the electrical appliance to real power values and corresponding reactive power values in a database of known electrical appliances.”); paragraphs [0028]-[0029] (measures water usage data for water-using appliances; determines which appliances are in use; the system allocates water to the appliances; washing machines and dishwashers can be viewed as having different modes of water use, for example, laundry versus kitchen); paragraph [0032] (computer); paragraph [0038] (identifies operation of a water-using appliance); paragraph [0059] (known appliance data used to identify appliances); paragraph [0063] (“In this case, the method proceeds to step S206 where the real and reactive power values and/or parameters of the fitted arc(s) are compared to corresponding data in the database 29 of known electrical appliances.”); paragraph [0101] (“This data is retained in order to enable a comparison with corresponding data in the database 29 of known electrical appliances which is stored in the memory 28 (see step S206).  This comparison enables the electrical appliance in operation to be identified in step S207 if there is a match between the observed data and a set of corresponding data in the database 29 of known electrical appliances.”); paragraph [0120] (measures water));

- based on pattern recognition using a training set of water event profiles, associate at least one of the constructed plurality of water event profiles with a first appliance of the plurality of differing appliances using water in a first mode of water use and associate at least another of the constructed plurality of water event profiles with a second appliance of the plurality of differing appliances using water in a second mode of water use, wherein the first and second modes of water use are different types of water use in the distributed water infrastructure (abstract; Figure 7; paragraph [0025] (“More advantageously, the step of identifying the electrical appliance comprises comparing the real power values and the corresponding reactive power values of the electrical appliance to real power values and corresponding reactive power values in a database of known electrical appliances.”); paragraphs [0028]-[0029] (washing machines and dishwashers can be viewed as having different modes of water use, for example, laundry versus kitchen); paragraph [0032]; paragraph [0038]; paragraph [0059] (known appliance data used to identify appliances); paragraph [0063] (“In this case, the method proceeds to step S206 where the real and reactive power values and/or parameters of the fitted arc(s) are compared to corresponding data in the database 29 of known electrical appliances.”); paragraph [0088]; paragraph [0101] (“This data is retained in order to enable a comparison with corresponding data in the database 29 of known electrical appliances which is stored in the memory 28 (see step S206).  This comparison enables the electrical appliance in operation to be identified in step S207 if there is a match between the observed data and a set of corresponding data in the database 29 of known electrical appliances.”); paragraph [0102] (matching may be to a previously identified appliance); paragraph [0120]; this represents the identification of appliances based on the comparisons of their data to previously identified appliances);
- extract from the data, first information identifying a measurement of water usage corresponding to the first mode of water use (paragraph [0028] (measures water supplied); paragraph [0029]; paragraph [0032] (computer); paragraph [0038]; paragraph [0116] (allocates utility usage among individual appliances); paragraph [0120] (measures water consumption));
- attribute a first quantity of water to a first category (paragraphs [0028]-[0029] (measures water usage data for water-using appliances; determines which appliances are in use; the system allocates water to the appliances; appliance would be the category here; the appliance could also represent its associated mode of water use); paragraph [0038] (identifies operation of a water-using appliance));
- extract from the data, second information identifying a measurement of water usage corresponding to at least a second mode of water use (paragraphs [0010]-[0011] (works with multiple appliances); paragraph [0028] (measures water supplied); paragraph [0029]; paragraph [0032] (computer); paragraph [0038]; paragraph [0116] (allocates utility usage among individual appliances); paragraph [0120] (measures water consumption));
- attribute a second quantity of water to second category (paragraphs [0028]-[0029] (measures water usage data for water-using appliances; determines which appliances are in use; the system allocates water to the appliances; appliance would be the category here; the appliance could also represent its associated mode of water use); paragraph [0038] (identifies operation of a water-using appliance)).
Donaldson fails to disclose wherein water usage is measured using at least one sensor which communicates the data using signals; wherein water usage is measured in terms of volume.  Berkcan discloses wherein water usage is measured using at least one sensor which communicates the data using signals (paragraph [0005] (electronic meter monitors the volume of the utility); paragraph [0027] (utility may be water); paragraph [0030] (signal processing)); wherein water usage is measured in terms of volume (paragraph [0005] (electronic meter monitors the volume of the utility); paragraph [0027] (utility may be water)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Donaldson such that water usage is measured 
The modified Donaldson fails to disclose wherein a first rate schedule is applicable to the first category, and a second rate schedule, different from the first rate schedule, is applicable to the second category; output a first indication of the first quantity of utility together with an indicator attributing the first quantity of utility to the first rate schedule; output a second indication of the second quantity of utility together with an indicator attributing the second quantity of utility to the second rate schedule, thereby enabling billing of the first and second quantities of utility to a consumer at differing rates based on differing uses.  Kiko discloses wherein a first rate schedule is applicable to the first category, and a second rate schedule, different from the first rate schedule, is applicable to the second category (paragraph [0175] (“For example, the ICB 102 may store tiered energy rates (different rates based on one or more factors or device types) and information regarding the categories of devices or load rates (based on time of day).”); output a first indication of the first quantity of utility together with an indicator attributing the first quantity of utility to the first rate schedule (paragraph [0175] (“For example, the ICB 102 may store tiered energy rates (different rates based on one or more factors or device types) and information regarding the categories of devices or load rates (based on time of day).”); paragraph [0176] (“In another embodiment, the abovementioned components enable the ICB 102 to give the user information regarding how much power a particular device 104 is consuming and costing by measuring and accumulating the power used for that particular device 104 via a user interface.”)); output a second indication of the second quantity of utility together with an indicator attributing the second quantity of utility to the second rate schedule, thereby enabling billing of the first and second quantities of utility to a consumer at differing rates based on differing uses (paragraph [0175] (“For example, the ICB 102 may store tiered energy rates (different rates based on one or more factors or device types) and information regarding the categories of devices or load rates (based on time of day).”); paragraph [0176] (“In another embodiment, the abovementioned components enable the ICB 102 to give the user information regarding how much power a particular device 104 is consuming and costing by measuring and accumulating the power used for that particular device 104 via a user interface.”; billing)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that a first rate schedule is applicable to the first category, and a second rate schedule, different from the first rate schedule, is applicable to the second category; the invention outputs a first indication of the first quantity of utility together with an indicator attributing the first quantity of utility to the first rate schedule; and the invention outputs a second indication of the second quantity of utility together with an indicator attributing the second quantity of utility to the second rate schedule, thereby enabling billing of the first and second quantities of utility to a consumer at differing rates based on differing uses, as disclosed by Kiko.  Motivation for the modification is provided by Kiko in that this allows, for example, medical, non-profit, entertainment, and luxury devices to be charged at different rates (paragraph [0175]).
The modified Donaldson fails to disclose wherein pattern recognition using a training set of event profiles comprises using a machine learning model trained on a set of event profiles comprising historical usage signals within the distributed infrastructure.  Patel discloses wherein pattern recognition using a training set of event profiles comprises using a machine learning model trained on a set of event profiles comprising historical usage signals within the distributed infrastructure (paragraph [0029] (“An advantage of the approach is that it requires installation of only a single, plug-in module (plugged into the existing power line infrastructure) that connects to an embedded or personal computer. The computer records and analyzes electrical noise on the power line caused by switching of significant electrical loads. Machine learning techniques applied to these patterns identify when unique events occur. Examples include human-initiated events, such as turning on or off a specific light switch or plugging in a CD player, as well as automatic events, such as a compressor or fan of an HVAC system turning on or off under control of a thermostat.”); paragraph [0032] (“Discussed below is the underlying theory and initial implementation details of the disclosed approach to power line event detection.”; “Results show that a support vector 

As per Claim 2, the modified Donaldson fails to disclose wherein the first indication of the first quantity of utility includes a category indication.  Kiko further discloses wherein the first indication of the first quantity of utility includes a category indication (paragraph [0176] (“In another embodiment, the abovementioned components enable the ICB 102 to give the user information regarding how much power a particular device 104 is consuming and costing by measuring and accumulating the power used for that particular device 104 via a user interface.”); category here would be the device type).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the first indication of the first quantity of utility includes a category indication, as disclosed by Kiko.  Motivation for the modification is provided by Kiko in that this gives the user information regarding how much utility a particular device is consuming and costing (paragraph [0176]).

As per Claim 4, the modified Donaldson fails to disclose wherein the indication includes at least one appliance indicator attributing the first quantity of utility to at least one appliance that consumed the first quantity of utility.  Kiko further discloses wherein the indication includes at least one appliance indicator attributing the first quantity of utility to at least one appliance that consumed the first quantity of utility (paragraph [0119] (appliances); paragraph [0176] (“In another embodiment, the abovementioned components enable the ICB 102 to give the user information regarding how much power a particular device 104 is consuming and costing by measuring and accumulating the power used for that particular device 104 via a user interface.”).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the indication includes at least one appliance indicator attributing the first quantity of utility to at least one appliance that consumed the first quantity of utility, as disclosed by Kiko.  Motivation for the modification is provided by Kiko in that this gives the user information regarding how much utility a particular device is consuming and costing (paragraph [0176]).

As per Claim 11, the modified Donaldson fails to disclose a transmitter, and wherein the at least one processor is configured to transmit, via the transmitter, the indicator attributing the first quantity of utility to the first rate schedule and the second indicator attributing the second quantity of utility to the second rate schedule to a central billing server.  Kiko further discloses a transmitter, and wherein the at least one processor is configured to transmit, via the transmitter, the indicator attributing the first quantity of utility to the first rate schedule and the second indicator attributing the second quantity of utility to the second rate schedule to a central billing server (paragraph [0107]; paragraph [0200]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the invention includes a transmitter, and the at least one processor is configured to transmit, via the transmitter, the indicator attributing the first quantity of utility to the first rate schedule and the second indicator attributing the second quantity of utility to the second rate schedule to a central billing server, as disclosed by Kiko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would 

As per Claim 13, the modified Donaldson fails to disclose wherein the at least one processor is configured to identify a plurality of differing appliances of a same type, and attribute the plurality of differing appliances to a common category.  Kiko further discloses wherein the at least one processor is configured to identify a plurality of differing appliances of a same type, and attribute the plurality of differing appliances to a common category (paragraph [0175).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the at least one processor is configured to identify a plurality of differing appliances of a same type, and attribute the plurality of differing appliances to a common category, as disclosed by Kiko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 15, the modified Donaldson fails to disclose wherein the at least one processor is configured to initiate a remedial action when a total cost of utility consumption reaches a preset threshold value.  Kiko further discloses wherein the at least one processor is configured to initiate a remedial action when a total cost of utility consumption reaches a preset threshold value (paragraph [0181]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the at least one processor is configured to initiate a remedial action when a total cost of utility consumption reaches a preset threshold value, as disclosed by Kiko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

As per Claim 16, the modified Donaldson fails to disclose wherein the remedial action includes causing the at least one processor to send an alert message.  Kiko further discloses wherein the remedial action includes causing the at least one processor to send an alert message (paragraph [0181]; paragraph [0189]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the remedial action includes causing the at least one processor to send an alert message, as disclosed by Kiko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claims 3, 5-6, 8, and 12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Berkcan in further view of Kiko in further view of Patel in further view of Javey, US 20140245208 A1.
As per Claim 3, the modified Donaldson fails to disclose wherein the indication includes an indication of a time period in which the first volume of water was consumed.  Javey discloses wherein the indication includes an indication of a time period in which the first volume of water was consumed (paragraph [0048] (most of paragraph); paragraph [0203]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the indication includes an indication of a time period in which the first volume of water was consumed, as disclosed by Javey.  Motivation for the modification is provided by Javey in that this informs a customer of their water usage (paragraphs [0033]-[0034]).



As per Claim 6, Donaldson further discloses wherein the second mode of water use corresponds to water used by water consuming machines (paragraphs [0028]-[0029] (measures water usage data for water-using appliances; determines which appliances are in use; the system allocates water to the appliances); paragraph [0032] (computer); paragraph [0038] (identifies operation of a water-using appliance); paragraph [0120] (measures water)).
The modified Donaldson fails to disclose wherein the first mode of water use corresponds to water used for personal hygiene.  Javey discloses wherein the first mode of water use corresponds to water used for personal hygiene (paragraph [0034] (shower); paragraph [0038] (shower); paragraph [0048] (shower); paragraph [0184] (shower; bath)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the first mode of water use corresponds to water used for personal hygiene, as disclosed by Javey.  Motivation for the modification is provided by Javey in that this allows a customer to be informed of that particular water usage (paragraph [0034]; paragraph [0038]; paragraph [0048]; paragraph [0184]).

As per Claim 8, the modified Donaldson fails to disclose wherein at least one of the first rate schedule or the second rate schedule take into account a time period of utility usage to enable billing, at least in part, on the time period of utility usage.  Kiko further discloses wherein at least one of the first rate schedule or the second rate schedule take into account a time period of utility usage to enable billing, at least in part, on the time period of utility usage (paragraph [0025] (“Furthermore, the increased demands combined with increased fuel costs, etc. cause energy rates to continue to increase especially during peak periods (3-7 pm).  Thus, homeowners and other consumers also have an interest in automating some or all of their devices, thereby reducing power consumption.”); paragraph [0170] (“Thus, a user may be informed of the actual costs of operation for devices 104 during peak periods, as well as costs during off-peak hours.”); paragraph [0175] (“For example, the ICB 102 may store tiered energy rates (different rates based on one or more factors or device types) and information regarding the categories of devices or load rates (based on time of day).”); paragraph [0176] (“In another embodiment, the abovementioned components enable the ICB 102 to give the user information regarding how much power a particular device 104 is consuming and costing by measuring and accumulating the power used for that particular device 104 via a user interface.”; billing)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that at least one of the first rate schedule or the second rate schedule take into account a time period of utility usage to enable billing, at least in part, on the time period of utility usage, as disclosed by Kiko.  Motivation for the modification is provided by Kiko in that demand drives rates higher during peak periods (paragraph [0025]).
The modified Donaldson fails to disclose wherein volumes of water are output together with a time period indicator.  Javey discloses wherein volumes of water are output together with a time period indicator (paragraph [0048] (most of paragraph); paragraph [0203]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that volumes of water are output together with a time period indicator, as disclosed by Javey.  Motivation for the modification is provided by Javey in that this informs a customer of their water usage (paragraphs [0033]-[0034]).

As per Claim 12, the modified Donaldson fails to disclose wherein the at least one processor is configured to time stamp continuing utility usage to enable variable billing rates based on time-based quantity of consumption.  Kiko further discloses wherein the at least one processor is configured to time stamp continuing utility usage to enable variable billing rates based on time-based quantity of consumption (paragraph [0025] (“Furthermore, the increased demands combined with increased fuel costs, etc. cause energy rates to continue to increase especially during peak periods (3-7 pm).  Thus, homeowners and other consumers also have an interest in automating some or all of their devices, thereby reducing power consumption.”); paragraph [0170] (“Thus, a user may be informed of the actual costs of operation for devices 104 during peak periods, as well as costs during off-peak hours.”); paragraph [0175] (“For example, the ICB 102 may store tiered energy rates (different rates based on one or more factors or device types) and information regarding the categories of devices or load rates (based on time of day).”); paragraph [0176] (“In another embodiment, the abovementioned components enable the ICB 102 to give the user information regarding how much power a particular device 104 is consuming and costing by measuring and accumulating the power used for that particular device 104 via a user interface.”; billing)).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the at least one processor is configured to time stamp continuing utility usage to enable variable billing rates based on time-based quantity of consumption, as disclosed by Kiko, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.
The modified Donaldson fails to disclose wherein readings are taken incrementally.  Javey further discloses wherein readings are taken incrementally (paragraph [0070]; paragraph [0076]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that readings are taken incrementally, as disclosed by Javey, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Berkcan in further view of Kiko in further view of Patel in further view of Rada, US 20110251807 A1.
As per Claim 10, the modified Donaldson fails to disclose wherein the at least one processor is configured to output a suggestion to a user to alter water usage practice in order to obtain lower water rates.  Rada discloses wherein the at least one processor is configured to output a suggestion to a user to alter water usage practice in order to obtain lower water rates (paragraph [0018]; paragraph [0201]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the at least one processor is configured to output a suggestion to a user to alter water usage practice in order to obtain lower water rates, as disclosed by Rada.  Motivation for the modification is provided by Rada in that this can help the user save money (paragraph [0201]).

Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Berkcan in further view of Kiko in further view of Patel in further view of Engler, US 20160356026 A1.
As per Claim 17, the modified Donaldson fails to disclose wherein the remedial action includes causing the at least one processor to send, using a transmitter, a signal to close a valve.  Engler discloses wherein the remedial action includes causing the at least one processor to send, using a transmitter, a signal to close a valve (paragraph [0021]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the remedial action includes causing the at least one processor to send, using a transmitter, a signal to close a valve, as disclosed by Engler, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Berkcan in further view of Kiko in further view of Patel in further view of Al-Harbi, US 20090307116 A1.
As per Claim 18, the modified Donaldson fails to disclose wherein the remedial action includes causing the at least one processor to: send, using a transmitter, a notification regarding consumer compliance with a water restriction.  Al-Harbi discloses wherein the remedial action includes causing the at least one processor to: send, using a transmitter, a notification regarding consumer compliance with a water restriction (paragraph [0027]; claim 6).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the remedial action includes causing the at least one processor to: send, using a transmitter, a notification regarding consumer compliance with a water restriction, as disclosed by Al-Harbi, since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable.

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Donaldson in view of Berkcan in further view of Kiko in further view of Patel in further view of Loeb, US 20170053360 A1.
As per Claim 21, the modified Donaldson fails to disclose wherein the first mode of water use corresponds to indoor water use and the second mode of water use corresponds to outdoor water use.  Loeb discloses wherein the first mode of water use corresponds to indoor water use and the second mode of water use corresponds to outdoor water use (paragraph [0021]; paragraph [0052]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of the modified Donaldson such that the first mode of water use corresponds to indoor water use and the second mode of water use corresponds to outdoor water use, as disclosed by .

Allowable Subject Matter
Claims 7, 9, 14, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Gupta, US 20130110621 A1 (appliance load monitoring techniques).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN ERB whose telephone number is (571)272-7606. The examiner can normally be reached M - F, 11:30 AM - 8 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JEFFREY ZIMMERMAN can be reached on (571) 272-4602. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





nhe

/NATHAN ERB/Primary Examiner, Art Unit 3628